Citation Nr: 0118553	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for dyshydrotic eczema.

3.  Entitlement to service connection for dermatophytosis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  This matter came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an April 1994 
rating decision.  The veteran was notified of this decision 
and no timely disagreement was received.

2.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for PTSD 
is cumulative and redundant of that previously submitted.

3.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for PTSD.
 

CONCLUSIONS OF LAW

1.  The April 1994 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).  

2.  Evidence submitted pursuant to the veteran's petition to 
reopen his claim for service connection for PTSD is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has conducted a complete and thorough review of the 
veteran's claims folder.  In this regard, the Board notes 
that, by virtue of a May 1999 letter and a June 1999 
statement of the case, the veteran and his representative 
were notified of the information (e.g., medical, or lay, 
evidence) necessary to substantiate his new and material 
claim.  Service medical records were previously obtained and 
associated with the claims folder, and the National Personnel 
Records Center previously indicated that all available 
records have been forwarded.  Additionally, the veteran has 
not specified any outstanding records.  Consequently, then 
Board concludes that the RO has met its duty to assist the 
veteran in the development of his new and material claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO denied the veteran's claim for service connection for PTSD 
in April 1994.  At that time, the evidence included the 
veteran's claim, service personnel records, service medical 
records, a private medical statement from Central Appalachia 
Services, VA treatment records, and report of March 1994 VA 
psychiatric examination.  Service personnel records show that 
the veteran served in the Republic of Vietnam from roughly 
March 1970 to April 1971 as a cannoneer.  His Form DD 214 
reflects that he received the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  He did 
not receive any awards or citations indicative of combat 
service.  Service medical records are negative for combat 
related injuries and do not reflect any complaints or 
treatment of PTSD.  

VA treatment records dated July 1990 to November 1993 are 
negative for complaints or findings for PTSD.  The January 
1994 letter from the Central Appalachia Services reflects 
that the veteran was a client since June 1993 and that he 
presented with complaint of nightmares and sleep difficulty.  
According to this letter, the veteran was given the diagnosis 
of PTSD.  

In March 1994, VA psychiatric examination, the veteran denied 
having ever been wounded in service and reported that he was 
an assistant artillery helper.  He reported that he 
experienced frequent incoming mortar attacks, enemy fire, 
sniper fire, and small arms contact.  He reported that he 
lost 2 close friends during a rocket attack only days before 
they were to return to the United States.  He reported that 
he began to use alcohol heavily in Vietnam and until about 2 
years ago.  He denied major close enemy contacts and combat 
exposure.  The diagnosis was generalized anxiety disorder and 
depressive disorder, not otherwise specified.

Based on this evidence, the RO, by an April 1994 rating 
decision, denied service connection for PTSD because the 
evidence of record did not establish the presence of PTSD due 
to a verified in-service stressor.  The veteran was notified 
of this decision, but a notice of disagreement was not 
received.  Thus, the decision was final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).  

Evidence received since the April 1994 decision includes a 
letter from the U.S. Army Environmental Support Group (ESG), 
dated June 1994.  Enclosed with the letter were extracts of 
Operational Reports-Lessons Learned, which document the 
veteran's unit's combat operations and enemy activity in the 
unit's area of operations.  Specific combat incidents or 
casualties could not be verified absent more detailed 
information from the veteran.  While this report was not of 
record at the time of the previous decision, it is not 
material to the issue of service connection for PTSD because 
it neither verifies any of the alleged stressor nor does it 
provide a diagnosis for PTSD based on verified stressors.  It 
merely confirms that the veteran served in Vietnam, a fact 
which was already considered.  Thus, the ESG report is 
cumulative, it does not provide information that bears 
directly and substantially upon the specific matter under 
consideration, and it is not so significant that it must be 
considered in order to fairly decide the merits of this case.

Additional evidentiary submissions include VA treatment 
records from December 1996 to March 2000, and a September 
1993 letter from Central Appalachia Services.  The VA 
treatment records are not material as they do not contain any 
complaints, findings, or diagnoses of PTSD.  The letter from 
Central Appalachia Services is essentially identical in 
substance of the content of the January 1994 letter 
previously and thus, it is not new.  See Colvin v. Derwinski, 
1 Vet.App. 171, 174(1991), citing Williams v. Sullivan, 905 
F.2d 214, 216 (8th Cir. 1990).

Accordingly, the Board concludes that the evidence submitted 
since the April 1994 denial is cumulative, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for PTSD.  Thus, the 
Board must deny his petition to reopen his previously denied 
claim for service connection for PTSD.  

As noted above, VA has a duty under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Although the Board found that the RO met this duty, the Board 
notes that also, by this decision, the Board informs the 
veteran of the type of new and material evidence needed to 
reopen his claim.


ORDER

The veteran's petition to reopen his claim for service 
connection for PTSD is denied, as new and material evidence 
has not been submitted.  


REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this case, the veteran claimed 
service connection for dyshydrotic eczema, dermatophytosis, 
and chronic obstructive pulmonary disease secondary to 
exposure to Agent Orange.  Service personnel records show 
that the veteran was stationed in Vietnam from March 1970 to 
April 1971.  VA medical records show current diagnoses of 
eczema and chronic obstructive pulmonary disease.  However, 
there have been no opinions as to the etiology of such 
disorders.  Accordingly, the veteran should be afforded VA 
examinations to determine whether, due to a disease or injury 
incurred in service, including exposure to Agent Orange, he 
has dyshydrotic eczema, dermatophytosis, and chronic 
obstructive pulmonary disease.  

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In view 
of the above, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and etiology of the veteran's skin and 
respiratory disorders.  The claims folder 
must be made available to the examiner for 
review prior to the examination.  The 
examiner should provide opinions as to 
whether the has dyshydrotic eczema, 
dermatophytosis, and chronic obstructive 
pulmonary disease and if so, whether it is 
as likely as not that such disorder(s) are 
due to a disease or injury incurred in 
service, to include Agent Orange exposure.  
A complete rationale for all opinions 
expressed must be provided.

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, the veteran is hereby notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

